DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Remarks and Amendments
Applicant’s amendments filed February 17, 2022 have been entered.  All rejections and objections not explicitly maintained herein are withdrawn.  The rejections below constitute the full set of rejections being applied to the instant claims.
With regard to the rejection of claims 14-15 under 35 USC 112(b) the rejection is withdrawn in view of the amendment to import the specific structures into the rejected claims and delete the reference to WO 2010/142801.
With regard to the rejection of claims 13-25 (now claims 13-18, 20-22 and 26-27) under 35 USC 112(a) for lacking enablement, Applicant traverses the rejection on the grounds that the claims, as amended, are fully enabled as they have been limited to the treatment of epilepsy and Alzheimer’s disease.  However, the examiner disagrees with Applicant’s interpretation of the amended claim scope.  In particular, although the express reference to prevention has been deleted from the first line of each claim, the body of the claims still encompass treatment of individuals not yet afflicted with the recited conditions (i.e. “prone to develop” epilepsy or Alzheimer’s disease).  Treatment in an individual not yet afflicted with a particular condition reads on preventing of the condition in that individual.  The examiner suggests that in order to overcome this rejection, the claimed methods should be limited to treatment in a subject suffering from the recited conditions.
With regard to the rejection of claims 13-15, 19 and 25 under 35 USC 102(a)(1) (now claims 13-15), Applicants traverse the rejection on the grounds that claim 13 is allowable because Griffioen does not disclose a method for treating epilepsy, and although the claims encompass treatment of a subject “prone to develop epilepsy” this does not read on just any healthy subject.  As an initial matter, as described in paragraph 4 above, the claims are still interpreted as encompassing prevention of epilepsy in an otherwise healthy individual.  It is further noted that the rejection does not rely on the prior art for the treatment of epilepsy in “just any healthy subject.”  Rather, no definition or context is provided for the claimed “prone to develop epilepsy.”  The specification and claims do not provide a metric for making such a determination.  At the very least, absent a specific definition or metric for determining what factors in particular render a person “prone” to develop epilepsy, a person of ordinary skill in the art would consider any patient or individual with the afflictions described in Griffioen as being “prone” to developing the claimed condition, as being an individual already having another condition related to alpha-synuclein aggregation.  For example, as evidenced by Surguchov et al. (cited by Applicants in 11/8/2019 IDS), epilepsy is a disorder associated with elevated alpha-synuclein concentration treatable by compounds known to bind to alpha-synuclein and inhibit its aggregation. As such, any patient treated by the method described by Griffioen would be considered to read on the instantly claimed requirement of “prone to develop epilepsy.”  Applicants go on to argue that claims 14-15 are further allowable because they recite additional distinguishing features.  However, the structures required by claims 14-15 are precisely the structures described as being useful in the treatment methods described by Griffioen.  Finally, Applicants contend that claim 19 requires PDE6D inhibitors which are pyrazolopyridazinones, pyrazolo-pyrimidinones, benzimidazoles, bis-benzimidazoles, and 3-oxo-pregna-4,9-dienes and is not taught by Griffioen et al.  Notably, claim 19 was only included in the examination because Applicants included claim 19 as reading on the elected species and claim 20, which recited the indole structure of Formula (I) was drafted to depend from claim 19.  In view of the fact that the elected species does not fall within one of the recited groups of structures, and claim 20 has been rewritten as an independent claim, it is now clear that claim 19 (along with new dependent claim 25) does not read on the elected species and is therefore withdrawn according to MPEP 803.02 since the claims drawn to the elected species have not been found to be allowable.
With regard to the rejection of claims 16-18 and 20-22 (now claims 16-18, 20-22 and 26-27) under 35 USC 103, Applicants contend that the rejection does not represent a clear articulation of the reasons why the claimed invention is obvious.  In particular, Applicants contend that there was no discussion of the treatment of epilepsy and/or Alzheimer’s disease.  However, as noted in paragraph 5 above, the claimed treatment also includes treatment of individuals not yet afflicted with the claimed diseases, so it is not a necessary feature of the claims that treatment of an individual already having epilepsy or Alzheimer’s disease is disclosed by the prior art.  Further, the requirement for treatment of Alzheimer’s disease was only introduced by the present amendment, since claims 20-22 previously allowed for the treatment of any neurodegenerative disease.  However, the treatment of Alzheimer’s disease as a specific example of such is disclosed numerous times throughout the Griffioen reference.  For example, Alzheimer’s disease is recited as a particular embodiment of a neurodegenerative disorder to be treated (page 55, lines 11-34, as well as in Example 197).  Finally, Applicants contend that the rejection should be withdrawn because Griffioen does not make mention of PDE6D inhibition or describe a reason why compounds capable of PDE6D inhibtion should be used to treat epilepsy or Alzheimer’s disease.  This traversal was not found to be persuasive because it is not required that a person of ordinary skill in the art identify every possible mechanism by which a compound could treat or inhibit a disease in order to use the compound for treatment.  The prior art need not identify a compound as being capable of PDE6D inhibition in order to conduct the claimed treatment.  Rather, the prior art teaches the administration of anticipatory substances which read on the formulae claimed and are thus necessarily PDE6D inhibitors.  The particular compounds recited in dependent claims are also described by Griffioen, as is their use for treating neurodegenerative diseases, and specifically exemplifies Alzheimer’s disease as such.  The identification of a compound as an inhibitor is a feature of the compound itself, but the prior art need only identify or suggest the compound and its method of use for treating the claimed diseases in order to read on the instant claims.  The correlation between PDE6D inhibition and activity in a TAU toxicity assay would not have been a required discovery in order to use the already known and suggested compounds in an already known and suggested method of disease treatment.  While the instant inventors may have discovered insight as to a mechanism by which the compounds in Griffioen can treat the conditions described in Griffioen, this discovery is not a required feature of the claimed method.  Thus, the rejection is still deemed to be proper and is maintained.  
Finally, with respect to the double patenting rejections, Applicants first request that the rejection over copending application 16/612,096 be held in abeyance.  Since the rejection still applies, it is maintained herein.  Applicants require withdrawal of the ODP rejection over Griffioen for the same reasons as the obviousness rejection was traversed.  The rejection is maintained for substantially the same reasons as set forth in paragraph 6 above.

Status of Claims
Claims 13-22 and 25-27 are pending in the instant claim set.  Claims 13-18, 20-22, 26 and 27 read on an elected species and remain under consideration herein to the extent that the read on the elected species.  Since the claims drawn to the elected species have not been found to be allowable, the scope of the search and consideration remains limited to the elected species.
Claims 19 and 25 are withdrawn from consideration under 37 CFR 1.142(b) as being drawn to a non-elected invention or species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-18, 20-22 and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of epilepsy or particular neurodegenerative conditions does not reasonably provide enablement for prevention of any disorders or disease states as claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.  The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988). 
In In re Wands. 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described.  They are:
1. the nature of the invention,
2. the state of the prior art, 
3. the predictability or lack thereof in the art,
4. the amount of direction or guidance present, 
5. the presence or absence of working examples,
6. the breadth of the claims, 
7. the quantity of experimentation needed, and
8. the level of the skill in the art.
The nature of the invention
In the instant case, the nature of the invention for the prevention and/or treatment of  epilepsy, neurodegenerative disorders, pain disorders, anxiety disorders, depression, bipolar disorder, psychosis, drug withdrawal, tobacco withdrawal, memory loss, dementia, schizophrenia and panic.
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that the pharmacological art involves screening invitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can prevent epilepsy, neurodegenerative disorders, pain disorders, anxiety disorders, depression, bipolar disorder, psychosis, drug withdrawal, tobacco withdrawal, memory loss, dementia, schizophrenia and panic). There is no absolute predictability even in view of the seemingly high level of skill in the art. The existence of these obstacles establishes that that contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any preventive regimen on its fact.  MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added).  Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” In Ex parte Stevens, 16 USPQ2d 1379 a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.” 
The state of the prior art is that treating neuropsychiatric illness remains highly unpredictable.  According to Hyman (see Nature, vol. 455, 2008, p. 890-893), understanding pathogenesis of neuropsychiatric disorders is a substantial challenge for neurobiologists.  Although there has been significant research of neuropsychiatric disorders, mechanisms of pathogenesis and precise genetic and non-genetic risk factors have remained stubbornly out of reach.  Although sustained and clever exploitation of clinical observations has produced a useful pharmacopoeia, almost all recently introduced psychotherapeutic drugs are based on reverse engineering the mechanisms of existing drugs.  It is a daunting challenge to delineate the neurobiology of higher cognition, emotion regulation and executive function even though these are the functions impaired in neuropsychiatric disorders.  Further it has been difficult to produce convincing and useful animal models of human cognitive, social and emotional functions and their dysfunction.  Additionally human experimental neurobiology is mostly limited to indirect, non-invasive methods of investigation.  Although neuropsychiatric disorders are highly influenced by genes, the genetic rise factors for common neuropsychiatric disorders are fiendishly complex.  Finally, there are no well-validated objective biological markers by which to delimit precise phenotypes to use in genetics or any other type of research.  The lack of objective test has meant diagnosis is made on the basis of phenomenological criteria selected by expert consensus.
In re Fisher, 427F.2d833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  The burden of enabling one skilled in the art to prevent any disease would be much greater than that of enabling the treatment of said disease.  In the instant case, the specification does not provide guidance as to how one skilled in the art would accomplish the objective of preventing any disease.  Nor is there any guidance provided as to a specific protocol to be utilized in order to show the efficacy of the presently claimed active ingredients for preventing any disease. 
"To prevent" actually means to anticipate or counter in advance, to keep from happening etc. (as per Webster's II Dictionary) and there is no disclosure as to how one skilled in the art can reasonably establish the basis and the type of subject to which the instant compound can be administered to order to have the "prevention" effect.  There is no evidence of record, which would enable the skilled artisan in the identification of the people who have the potential of becoming afflicted with a disease such as epilepsy, neurodegenerative disorders, pain disorders, anxiety disorders, depression, bipolar disorder, psychosis, drug withdrawal, tobacco withdrawal, memory loss, dementia, schizophrenia and panic in general. Since applicants "preventive" assertion is contrary to what is known in medicine, proof must be provided that this revolutionary assertion has merits.  
The amount of direction or guidance present and the presence or absence 
of working examples 
The specification does not provide examples of prevention of any disease.  It discusses that the compounds of the instant invention act to inhibit oligomeric amyloid beta toxicity and/or inhibit Ca2+ influx in primary neurons, as well as in vivo testing of animal models for epilepsy and Alzheimer’s Disease. 
The breadth of the claims
The instant breadth of the rejected claims is broader than the disclosure, specifically, the instant claims include intended use of the compounds for prevention and/or treatment of epilepsy and all claimed meurodegenerative diseases (see claim 23).  However the specification only provides evidence that the compounds can treat epilepsy or Alzheimer’s disease.
The quantity or experimentation needed and the level of skill in the art
It would require undue experimentation of one of ordinary skill in the art to ascertain the effectiveness of the compound in prevention and/or treatment of epilepsy and each of the claimed neurodegenerative diseases. Factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instant case for the composition with intended use claims.  Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, it is apparent that undue experimentation is necessary because of variability in prediction of outcome that is not addressed by the present application disclosure, examples, teaching and guidance presented. Absent factual data to the contrary, the amount and level of experimentation needed is undue. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,618,138.
GRIFFIOEN (see US Pat. No. 8,618,138, issued 12/31/2013).   GRIFFIOEN teaches compounds of formula 
    PNG
    media_image1.png
    160
    329
    media_image1.png
    Greyscale
 (see col 300) with specific compounds such as 
    PNG
    media_image2.png
    41
    308
    media_image2.png
    Greyscale
 as well as
    PNG
    media_image3.png
    37
    304
    media_image3.png
    Greyscale
 (see claim 15, col. 302), 
 
    PNG
    media_image4.png
    34
    306
    media_image4.png
    Greyscale
(see claim 15, col. 302) 
    PNG
    media_image5.png
    79
    514
    media_image5.png
    Greyscale
 (see compounds D129-D131 in Table 2, col. 293-294) and 
    PNG
    media_image6.png
    122
    408
    media_image6.png
    Greyscale
(see Table 2, col. 295).  Since the prior art compounds are the same as those incorporated by reference in claims 14 and 15, for example, the compounds disclosed therein are interpreted as having all required features of the compounds recited in the instantly claimed methods of treatment.  Notably, since claims 13-15 recite prevention of a condition in an otherwise healthy individual, any administration of an anticipatory compound would necessarily read on the only active step required by the claimed method. Anticipatory treatment methods are disclosed throughout the examples.  For example, Example 197 teaches the in vivo inhibition of pathological TAU-phosphorylation in a transgenic mouse or Example 204 which teaches in vivo inhibition of 6-OHDA Inistigated Loss of Substantia Nigra Neurons.  Since the prior art teaches the administration of anticipatory compounds for the treatment of anticipatory conditions, the claims are anticipated by the ‘138 patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-18, 20-22 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over GRIFFIOEN (see US Pat. No. 8,618,138, issued 12/31/2013).   GRIFFIOEN teaches compounds of formula 
    PNG
    media_image1.png
    160
    329
    media_image1.png
    Greyscale
 (see col 300) with specific compounds such as 
    PNG
    media_image2.png
    41
    308
    media_image2.png
    Greyscale
 as well as
    PNG
    media_image3.png
    37
    304
    media_image3.png
    Greyscale
 (see claim 15, col. 302), 
 
    PNG
    media_image4.png
    34
    306
    media_image4.png
    Greyscale
(see claim 15, col. 302) 
    PNG
    media_image5.png
    79
    514
    media_image5.png
    Greyscale
 (see compounds D129-D131 in Table 2, col. 293-294) and 
    PNG
    media_image6.png
    122
    408
    media_image6.png
    Greyscale
(see Table 2, col. 295).  Although the compound
    PNG
    media_image2.png
    41
    308
    media_image2.png
    Greyscale
 has been proviso-ed out from the claims, it would still be obvious to synthesize analogous compounds that have the fluorine atom on different positions on the phenyl ring (i.e. 2 or 4-fluorobenzyl rather than 3-fluorobenzyl) compound.  Further, one could also vary the compound by changing the -CH3 to -CH2CH3 between the isoxazole and phenyl group.   According to MPEP 2144.09, Section II compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
    PNG
    media_image7.png
    18
    19
    media_image7.png
    Greyscale
  Note also In re Deuel 34 USPQ2d 1210, 1214 which states, “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would  ordinarily contemplate making them to try to obtain compounds with improved  properties.”
In the absence of unexpected results, one skilled in the art would expect that the instant claims which are directed to compounds that are positional isomers or homologues to the compound of GRIFFIOEN to be prima facie.  One skilled in the art would be motivated to synthesize structurally similar compounds with the expectation that they would have similar properties and utilities.  The explicit teaching of GRIFFIOEN with the enabled examples would have motivated one skilled in the art to synthesize compounds with such generic teaching with the expectation that they would have similar utility as inhibitors of PDE6Delta for the treatment of neurodegenerative disorders.  
Additionally, the compounds 
    PNG
    media_image3.png
    37
    304
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    34
    306
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    79
    514
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    122
    408
    media_image6.png
    Greyscale
correspond to the instantly claimed invention except than rather than having a fluoro atom in the 5-position of the indole group, there is a chloro or bromo atom instead.  According to Ex parter Wiseman, 98 USPQ 277 (1953), halogens are equivalent substitutions.  Therefore, one skilled in the art would be motivated to synthesize structurally similar compounds with the expectation that they would have similar properties and utilities.  The explicit teaching of GRIFFIOEN with the enabled examples would have motivated one skilled in the art to synthesize compounds with such generic teaching with the expectation that they would have similar utility as treatment of neurodegenerative disorders.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-18, 20-22 and 26-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/612,096 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘096 is drawn to an inhibitor of PDE6ᶞ where the compound is of formula 
    PNG
    media_image8.png
    198
    300
    media_image8.png
    Greyscale
.  The compounds described in ‘096 overlap with those of the instant invention.  The only difference is found in that some of the ‘096 claims are drawn to the compounds themselves, while the claims to methods of treatment are drawn to a slightly more narrow formula scope which, in each instance, anticipates the instantly claimed formula.  In re Tuominen (213 USPQ 89) states the following:
The composition is the same no matter what its intended use is, and consequently, the appealed claims are not seen to distinguish over the art which also discloses a composition of the recited active ingredient.  We will not construe the instant claims to be limited to compositions also containing other ingredients usually utilized in sunscreening compositions merely by the fact that the introductory clause of the claims recites a different contemplated utility for the claimed composition not taught by the art.  Rather, as done by the Examiner, we interpret the claims to be drawn to a composition of the active ingredients, per se, and, as such, under the rationale of Pearson, they fail to distinguish over the references.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 13-18, 20-22 and 26-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,618,138 B2. 

An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claims are either anticipated by, or would have been obvious over, the reference claims.

 Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to the same art specific subject matter. 

The instant claims are directed to methods of treating or preventing epilepsy as well as a list of additional neurodegenerative diseases, comprising administering a PDE6Delta inhibitor.  Dependent claims further more specifically define the compound to be used in the instantly claimed treatment as being products of Formula 
    PNG
    media_image9.png
    176
    335
    media_image9.png
    Greyscale
.  
The claims of U.S. Patent No. 8,618,138 B2 are directed to products of Formula 
    PNG
    media_image10.png
    148
    305
    media_image10.png
    Greyscale
(see claim 14) wherein R5 is a halogen and R8 is H or halogen. The claims are also directed to methods of treating Alzheimer’s disease which is a neurodegenerative disorder. Notably, since instant claims 13-15 recite prevention of a condition in an otherwise healthy individual, any administration of an anticipatory compound would necessarily read on the only active step required by the claimed method. The products and methods claimed in this Application are covered by the claims of U.S. Patent No. 8,618,138 B2. Applicants excluded one compound but the most of the other compounds claimed in the patented claims anticipate the claims currently claimed products and methods. The difference between the instant and the copending claims is in scope only.  
“Factors that may be considered in determining level of ordinary skill in the art include:  (1) the educational level of the inventor; (2) type of problems encountered in the art; (3) prior art solutions to those problems; (4) rapidity with which innovations are made; (5) sophistication of the technology; and (6) the education level of active workers in the field.”  Envtl. Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983) (citing Orthopedic Equip. Co. v. All Orthopedic Appliances, Inc., 707 F.3d 1376, 1381-82 (Fed. Cir. 1983)).  The above factors are not exhaustive, but are a guide.  Id.  
In this case, the education level of the inventor and the education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, a person of ordinary skill in the art would likely have at least a college degree in the field of organic chemistry, with industry experience, i.e., a masters or doctorate level of skill and knowledge in the laboratory.  Thus, the level of skill in the art is relatively high.
	“Structural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions, create a prima facie case of obviousness.”  Takeda v. Alphapharm, 83 USPQ2d 1169 (Fed. Cir. 2007) (quoting In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990).  “The ‘reason or motivation’ need not be an explicit teaching that the claimed compound will have a particular utility; it is sufficient to show that the claimed and prior art compounds possess a ‘sufficiently close relationship…to create an expectation,’ in light of the totality of the prior art, that the new compound will have ‘similar properties’ to the old.”  Aventis v. Lupin, 84 USPQ2d 1197 (Fed. Cir. 2007) (citing Dillion, 919 F.2d 692).  “Once such prima facie case is established, it falls to the applicant or patentee to rebut it, for example with a showing that the claimed compound has unexpected properties.” Id. 
MPEP 804 states: “where the claims of an application are not the "same” as those of the first patent, but the grant of a patent with the claims in the application would unjustly extend the rights granted by the first patent, a double patenting rejection under nonstatutory grounds is proper.” 
Although the conflicting claims are not identical, the Examiner finds that a person having ordinary skill in the art would recognize that the claimed invention would unjustly extend the rights granted to any patent granted to U.S. Patent No. 8,618,138 B2, The claimed methods are already covered by the claims of  U.S. Patent No. 8,618,138 B2. Accordingly, U.S. Patent No. 8,618,138 B2 renders the instant claims obvious absent a showing of unpredictability or comparative evidence suggesting otherwise.

Conclusion
No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699